DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 8/16/2021 to claims 1, 6, 10-1315, 16, and 18-20 have been entered. Claims 2-5, 7-9, 14, 17, and 21 are canceled. Claims 23-26 have been added. Claims 1, 6, 10-13, 15, 16, 18-20, and 22-26 remain pending, and are subject to the restriction requirement dated 5/14/2021.

Election/Restrictions
Applicant’s election without traverse of Group I (presently claims 1, 6, 10-13, and 22-26) in the reply filed on 8/16/2021 is acknowledged.
Claims 15, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2021.
Claims 1, 6, 10-13, and 22-26 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “heterogeneous mammalian tissue interface cell aggregate,” but there is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 13 depends, does not require any heterogeneous source. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motohashi et al. (Journal of Visualized Experiments (2014), 86, e50846, 7 pages; Reference U) as evidenced by Taniguchi et al. (Scientific Reports (2015), 5(11428), 14 pages; Reference V).
Applicant’s definition of “functionalized polarized tissue” at ¶000125 of the specification is acknowledged. This rejection addresses the embodiment of muscle satellite cells for the muscular cellular and supportive entities and capable of producing 
Motohashi teaches a composition comprising Pax7+ muscle satellite cells, the composition made from isolated murine hind muscles and associated connective tissue and treated with collagenase, sorted by magnetic activated cell sorting, and resuspending in myoblast medium (Protocol subheadings 1 and 2; Fig. 1, particularly Fig. 1H), anticipating claims 1, 10, the embodiment of culture medium the delivery substrate of claim 12, 22, and 23 (noting Motohashi removes the muscle with the connective tissue). Motohashi teaches that muscle satellite cells are myogenic stem cells (1st paragraph of the Introduction), thus anticipating the “capable of” language of claim 1.
Regarding claim 25, Motohashi is silent of the muscle satellite cells are mesenchymal in origin. However, Taniguchi teaches that Mesenchyme is an embryonic precursor tissue that generates a range of structures in vertebrates including cartilage, bone, muscle, kidney, and the erythropoietic system (1st paragraph on page 1). Therefore, the muscle satellite cells of Motohashi as evidenced by Taniguchi inherently anticipates the mesenchymal cell sources of claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 12, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (Journal of Visualized Experiments (2014), 86, e50846, 7 pages; Reference U) in view of Seale et al. (Cell (2000), 102, 777-786; Reference W) and as evidenced by Taniguchi et al. (Scientific Reports (2015), 5(11428), 14 pages; Reference V).

Regarding claim 6, Motohashi is silent if the Pax7+ muscle satellite cells are expressing either the mRNA transcript of the polypeptide.
Seale teaches detecting Pax7 expression in muscle satellite cells either by mRNA in situ hybridization (Fig. 2A, 2C, and 2E) or with a commercially available anti-Pax7 antibody (paragraph spanning p778-779), reading on claim 6
Regarding claim 6, it would have been obvious before the invention was filed to detect Pax7 mRNA or Pax7 polypeptide in Motohashi’s muscle satellite cells in view of Seale.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Motohashi teaches that Pax7 is a known cellular marker for muscle satellite cells, and Seale teaches both methods of mRNA detection and polypeptide detection with a commercially available antibody to detect Pax7. The skilled artisan would have been motivated to do so because Motohashi doesn’t specific if the mRNA transcript of polypeptide of Pax7 was detected, and so Seale’s specific Pax7 detection reagents and methods would further improve on Motohashi’s methods as predictable means for detecting Pax7. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).  
.

Claims 1, 10-12, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (Journal of Visualized Experiments (2014), 86, e50846, 7 pages; Reference U) in view of Freyman et al. (US 7,384,786; Reference A) and as evidenced by Taniguchi et al. (Scientific Reports (2015), 5(11428), 14 pages; Reference V).
The teachings of Motohashi as evidenced by Taniguchi are relied upon as set forth above in rejecting claims 1, 10, 12, 22, 23, and 25 as anticipated under 35 U.S.C. § 102(a)(1).
	Regarding claim 11, Motohashi does not teach the embodiment of collagen. Regarding claim 24, Motohashi does not teach human source of muscle. Regarding claim 26, Motohashi does not teach a delivery substrate comprising a scaffold.
Freyman teaches biocompatible scaffold compositions for repairing cardiac tissue (Abstract). Freyman teaches loading cardiomyocytes into extracellular matrix scaffolds made from porcine small intestine submucosa (Examples 1 and 2), envisions utilizing any extracellular matrix component such as collagen, elastin and laminin, and fibronectin (Col. 6, line 58 through Col. 7, line 4), envisions obtaining the extracellular matrix from a variety of tissue sources such as the basement membrane surrounding muscle fibers (Col. 7, lines 16-34), and envisions utilizing cells such as skeletal muscle satellite cells (e.g. skeletal myoblasts) Col. 10, lines 41-54), reading on claims 11 and 26. Freyman teaches the combination cardiac cells with extracellular matrix scaffolds 
Regarding claim 11 and 26, it would have been obvious before the invention was filed to combine the muscle satellite cells of Motohashi with the extracellular matrix of Freyman. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Motohashi and Freyman are directed in-part to muscle satellite cells. The skilled artisan would have been motivated to do so because Freyman teaches the combination cardiac cells with extracellular matrix scaffolds would likely improve cellular implantation into damaged cardiac tissue.
Regarding claim 24, it would have been obvious before the invention was filed to further obtain human sources of extracellular matrix of Freyman combined with Motohashi’s muscle stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in substituting human sources for the other mammalian sources of extracellular matrix because both human sources and other mammalian sources are both explicitly taught as being useful for THE SAME PURPOSE as sources of mammalian extracellular matrix. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 10, 12, 13, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (Journal of Visualized Experiments (2014), 86, e50846, 7 pages; Reference U) in view of Kappler et al. (J Mater Sci: Mater Med (2016), 27(120), 13 pages; Reference X) and as evidenced by Taniguchi et al. (Scientific Reports (2015), 5(11428), 14 pages; Reference V).
The teachings of Motohashi as evidenced by Taniguchi are relied upon as set forth above in rejecting claims 1, 10, 12, 22, 23, and 25 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 13, Motohashi does not teach the embodiment of extracellular matrix obtained from muscle tissue having a diameter of about 40-250 µm. 
Kappler teaches methods of making human cardiac extracellular matrix sheets (Abstract; detailed methods at subheading 2.3). Kappler teaches that cardiac ECM (cECM) preparations stimulate the proliferation of cardiomyocyte-like cells, suppress apoptotic and necrotic cell death, improve post-infarct heart function, and help guide the lineage commitment of pluripotent stem cells (1st paragraph of the Introduction). Kappler teaches cECM particles having an average diameter of about 66 µm and a diameter range of about 15-157 µm (Abstract; also subheading 3.2), reading on claim 13. Kappler 
Regarding claim 13, it would have been obvious before the invention was filed to combine Motohashi’s muscle satellite cells with the cardiac extracellular matrix (cECM) having an average diameter of about 66 µm and a diameter range of about 15-157 µm of Kappler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Motohashi and Kappler are directed towards muscle cells, and because Kappler teaches a differentiated muscle cell type is capable of seeding and growing on the cECM particles. The skilled artisan would have been motivated to do so because that cardiac ECM (cECM) preparations stimulate the proliferation of cardiomyocyte-like cells, suppress apoptotic and necrotic cell death, improve post-infarct heart function, and help guide the lineage commitment of pluripotent stem cells, and so the combination would likely improve the regenerative properties of Motohashi’s multipotent muscle satellite cells when administered to subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653